WENTWORTH, Judge.
Appellants, plaintiffs below, seek review of a final summary judgment entered in favor of appellee/defendant, Ed’s Beach Service, an independent contractor responsible for providing lifeguard services for a pool at a hotel where appellants were registered guests. Appellants’ claim against Ed’s Beach Service was essentially that the lifeguards had not properly warned appellant of the dangers associated with diving from an unmanned lifeguard stand into 3½ feet of water. We affirm because the record evidence presents no genuine issue of material fact requiring jury determination. Cf., Mazzeo v. City of Sebastian, 550 So.2d 1113 (Fla.1989).
Although appellant’s action was similar to that of the plaintiff in Mazzeo, the testimony here is clear as to what appellant knew or should have known before he dove into the water. Because the record clearly demonstrates the cause of the injuries to be the plaintiff’s intentional conduct, the nexus between any claimed negligence and injury is broken.
Affirmed.
SMITH and JOANOS, JJ., concur.